Case: 20-10788     Document: 00515794931         Page: 1     Date Filed: 03/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 24, 2021
                                  No. 20-10788
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Karen Maxwell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-363-2


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Karen Maxwell pleaded guilty to conspiracy to possess with intent to
   distribute 50 grams or more of a mixture or substance containing a detectable
   amount of methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10788     Document: 00515794931           Page: 2   Date Filed: 03/24/2021




                                    No. 20-10788


   and (b)(1)(B). She was sentenced to 262 months of imprisonment and four
   years of supervised release.
          On appeal, Maxwell argues that the district court erred by imposing a
   substantively unreasonable sentence due to her advanced age and ill health.
   Additionally, she argues that there was no evidence that she was, as the
   district court found, a member of one of the largest methamphetamine rings
   ever in her area. Maxwell has not shown that the district court failed to take
   into account a factor that should receive significant weight, gave significant
   weight to an irrelevant or improper factor, or made a clear error of judgment
   in balancing the sentencing factors. See United States v. Cooks, 589 F.3d 173,
   186 (5th Cir. 2009).      Therefore, she has not rebutted the applicable
   presumption that her sentence was reasonable or shown that the district
   court abused its discretion by imposing a substantively unreasonable
   sentence. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020);
   Cooks, 589 F.3d at 186.
          Accordingly, the district court’s judgment is AFFIRMED.




                                         2